Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 15, 2014

                                    No. 04-13-00558-CV

                          BRUINGTON ENGINEERING, LTD.,
                                    Appellant

                                              v.

                               PEDERNAL ENERGY, LLC,
                                      Appellee

                 From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 7,767
                         Honorable Jose A Lopez, Judge Presiding


                                       ORDER
       Appellee's unopposed motion for extension of time to file motions for rehearing and for
en banc reconsideration is hereby GRANTED. Time is extended to September 19, 2014




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court